EXHIBIT Vertigro Algae Technologies LLC VERTIGRO ALGAE TECHNOLOGIES LLC TECHNOLOGY LICENSE AGREEMENT TABLE OF CONTENTS ARTICLE I DEFINITIONS 2 ARTICLE II GRANT OF LICENSES 6 ARTICLE III CONSIDERATION - PAYMENT - REPORTING -RECORDS 6 ARTICLE IV IMPROVEMENTS 10 ARTICLE V PATENT APPLICATIONS AND PATENTS 11 ARTICLE VI CONFIDENTIALITY 12 ARTICLE VII INFRINGEMENT BY OTHERS; PROTECTION OFPATENTS 13 ARICLE VIII TERM AND TERMINATION 14 ARTICLE IX ASSIGNMENT AND SALE 16 ARTICLE X REPRESENTATION AND WARRANTIES 17 ARTICLE XI PRODUCT QUALITY AND PRODUCT LIABILITY 18 ARTICLE XII MEDIATION AND ARBITRATION 19 ARTICLE XIII GENERAL 20 1 Vertigro Algae Technologies LLC TECHNOLOGY LICENSE AGREEMENT This TECHNOLOGY LICENSE AGREEMENT (hereinafter referred to as the "License Agreement"), by and among PAGIC LP, (“PG”), a company incorporated in the State of Texas, United States and having an office at 1057 Doniphan Park Circle, Suite H, El Paso Texas and WEST PEAK VENTURES of CANADA LTD. (“WPV”), a company incorporated Federally in Canada and having its registered office at 789 West Pender Street, Vancouver, BC, Canada, (collectively hereinafter referred to as the "Licensor") and VERTIGRO ALGAE TECHNOLOGIES, LLC., a company incorporated in the State of Texas, United States and having a place of business at 401 West Vinton Road, Anthony, Texas 79821 (hereinafter referred to as the “Licensee”). RECITALS WHEREAS, Licensor is the exclusive licensee of certain Algae Biomass Technology and Intellectual Property, owned by Malcolm Glen Kertz and developed by Licensor. WHEREAS, Licensee desires to license the Algae Biomass Technology and Intellectual Property to commercialize and exploit the Algae Biomass Technology for all industrial, commercial, and retail applications, including but not limited to, bio-fuel, food and health, pharmaceutical and agricultural applications and Licensee desires to be the exclusive world-wide licensed business developer, marketer, manufacturer, sellerand operator of the Licensed Products produced by the Algae Biomass Technology throughout the Territory, all as set forth in this License Agreement; and; WHEREAS, Licensor desires to grant to the Licensee such rights and licenses, all as set forth in this License Agreement; NOW, THEREFORE, in consideration of the promises, mutual covenants and obligations hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS Each of the following terms shall, whenever found in this License Agreement, be used and understood in accordance with the definition below: 2 Vertigro Algae Technologies LLC 1.1“Algae Biomass Technology” shall mean any technologies for the commercial production of a high yield algae based biomass for industrial, commercial and retail applications, as more fully described on Exhibit “A”, including but not limited to, bio-fuel, food, health, pharmaceutical, and agricultural feedstock. 1.2"Territory" shall mean the entire world and each and every country, sovereign nation, and all jurisdictions therein, with the exception of the State of Nevada, USA. 1.3"Licensed Product" shall mean any goods and/or services sold, transferred, exchanged, or otherwise disposed by Licensee or Sublicensees, whether by gift or otherwise, that embody, employ, include or incorporate the Intellectual Property or Elected Improvements of the Algae Biomass Technology or are produced by apparatus or methods that embody, employ, include or incorporate the Intellectual Property or Elected Improvements of the Algae Biomass Technology.Licensed Products shall not include goods and/or services sold, transferred, exchanged, or otherwise disposed by Licensee to a Sublicensee that are not produced by Licensee using an apparatus or methods that embody, employ, include or incorporate the Intellectual Property or Elected Improvements of the Algae Biomass Technology.The Licensed Product may also be referred to in the plural and termed Licensed Products. 1.4"Patent Rights" shall mean and include patents and patent applications, including the existing patents and patent applications and the patent applications to be filed set forth on Exhibit "B", attached hereto and made a part hereof, relating to the Algae Biomass Technology and/or any divisional application, continuation application, continued prosecution application, continuation-in-part application, substitute application, renewal application, reissue application, reexamination, extension, cautionary notices and any other patent application that have been or shall be filed in the United States and all foreign countries on the Algae Biomass Technology and any patent application, filed anywhere, that claims the benefit of a filing date of any of the Algae Biomass Technology patents and applications.The term Patent Rights shall further include any United States and foreign patents and patent applications covering the Elected Improvements. 1.5"Know-How" shall mean all of the technical know-how, trade secrets, technical information, and knowledge, directly or indirectly, relating to the Algae Biomass Technology and/or the manufacture and use of the Licensed Products, including, without limitation, production processes, production equipment, configurations, formulas, engineering, materials, scientific and practical information and the disclosure in the Patent Rights, whether patentable or unpatentable, and all physical manifestations or embodiments of the Licensed Products including without limitation all data specifications, prototypes, drawings, schematics, notes, records and other writings; all such Know-How to be used or practiced or capable of being used or practiced in the manufacture and use of the Licensed Product. 3 Vertigro Algae Technologies LLC 1.6"Improvements" shall mean and include any improvements or new technology relating to the Algae Biomass Technology and any improvements and modifications to the Licensed Products, including, without limitation, the materials and configuration of the Licensed Products; and any machinery or equipment for the manufacture or use of the Licensed Products, together with any improvements and modifications thereof, developed by Licensor during the term of this License Agreement. 1.7"Elected Improvements" shall mean those Improvements elected by Licensee pursuant to Paragraph 4.3 hereof. 1.8"Net Sales" of the Licensed Products for any given period shall mean the gross amount from thesale, transfer, exchange, or other disposition, whether by gift or otherwise, by Licensee or Licensee’s Sublicensees during the said period in consideration for the Licensed Products, adjusted for exchanges and returns of the Licensed Products sold, transferred, exchanged, or otherwise disposed or delivered during a previous period and excluding monies received by Licensee from Sublicensees for project and operating licenses, including but not limited to hardware and software, andfor project and operating services charged by Licensee to Sublicensees.Net Sales of Licensed Products transferred, exchanged, or otherwise disposed, whether by gift or otherwise, shall be the market value of such Licensed Products.Net Sales shall not include any charges for freight, packing, or insurance if such charges are identified and billed separately and in addition to the list price for the Licensed Products; nor shall Net Sales include charges for tax or duty on sales or delivery of the Licensed Products. 1.9"License Year" shall mean each successive twelve months commencing on April 1 in which the License Agreement is effective. 1.10"Effective Date" shall mean March 4, 2008, which is the day on which this License Agreement shall begin effect. 1.11“Affiliate” shall mean, with respect to any company, sole proprietorship, partnership, joint venture, corporation or other legal entity (“Entity”), (i) any company, sole proprietorship, partnership, joint venture, corporation or other legal entity directly or indirectly controlling, controlled by, or under common control with such Entity, (ii) any officer, director, manager, or general partner of such Entity, or (iii) any person, company, sole proprietorship, partnership, joint venture, corporation or other legal entity who is an officer, director, manager, general partner, or trustee of any Entity described in clauses (i) and (ii) of this sentence.For purposes of this definition, the term “controls,” “is controlled by,” or “is under common control with” shall mean the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of an Entity, whether through the ownership of voting securities, by contract or otherwise. 4 Vertigro Algae Technologies LLC 1.12“Trademark Rights” shall mean and include the trademarks set forth on Exhibit “C”. 1.13“Intellectual Property” shall mean and include all proprietary or other rights throughout the world provided under (i) patent law, including patents and patent applications therefore pending before any relevant authority worldwide, including, without limitation, the Patent Rights, (ii) know-how and trade secret law, including, without limitation, the Know-How, (iii) trademark law, including, without limitation, the Trademark Rights, (iv) copyright law, (v) design patent or industrial design law, and (vi) any equivalent right granted under the laws of any jurisdiction in the world which provides protective or other intellectual property rights and relating to theAlgae Biomass Technology and Elected Improvements. 1.14“Adjustment
